Exhibit 24(b)(8.114) SERVICE AGREEMENT THIS AGREEMENT, made and entered into as of this lst day of April, 1998, by and among Aetna Life Insurance and Annuity Company (“ALIAC”), Aetna Investment Services, Inc. (“AISI”) (collectively, “Aetna”) and MFS Fund Distributors, Inc. (“MFS”); WHEREAS, each of the mutual funds which comprise the MFS Family of Funds (collectively, the “Funds”) is an open-end investment company registered under the Investment Company Act of 1940, as amended (“1940 Act”); WHEREAS, MFS and its affiliates are engaged in the distribution of shares of the Funds; WHEREAS, ALIAC is an insurance company that provides various administrative services to employee benefit plans that are qualified under Sections 401, 403(b) or 457 of the Internal Revenue Code of 1986, as amended (the “Code”) including custodial accounts under Section 403(b)(7) of the Code, and an employee pension benefit plan covering employees of Aetna (collectively, the “Plans”); WHEREAS, AISI desires to make certain of the Funds available to Plan Representatives (as defined in Section 1 below) for selection as investment options under the Plans; and WHEREAS, Aetna and MFS desire to facilitate the purchase and redemption of shares of certain of the Funds (as from time to time agreed upon by Aetna and MFS) on behalf of the Plans and its participants and beneficiaries (“Participants”), subject to the terms and conditions of this Agreement. NOW, THEREFORE, it is agreed as follows: 1. Administration of Plans. ALIAC is authorized by the sponsor or other properly designated fiduciary of the Plans (“Plan Representative”) to provide administrative services to the Plans.
